                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

MONTRELL HILLARD                                                                 PLAINTIFF

V.                                     3:18CV00179 JM/JTR

KEVEN MOTIVE, Sheriff,
Poinsett County                                                                DEFENDANT


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       DATED this 17th day of December, 2018.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
